Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

A.     The following is an examiner’s statement of reasons for allowance:

The prior art does not teach the instantly claimed combination of diphthalonitrile and diluents of the instant claims.  CN103756312 Liu et al. is representative of the closest prior art seen by the examiner.  The allyl group containing nitrile resins of the formulas of page 4/24, claim 2, paragraph [0017], and paragraph [0069] of Liu fall within the scope of the instantly claimed diluents.  The recitation of mixtures of the prepolymer of claim 2 is taken as broadly encompassing mixtures of the nitrile resins.  There is no specific guidance to choose the instantly claimed diluent and to mix it with diphthalonitrile resin.  There is no reason provided by Liu to mix the instantly claimed ingredients.  There is no reason provided by Liu to mix the instantly claimed ingredients and to expect the properties provided by the instantly claimed inventions, including the improved processing discussed in paragraph [0004] of the instant specification and the properties shown in the examples of the instant specification.  Paragraph [0069] describes the allylphenoxy nitrile monomer resin as “powder” which does not indicate its use as “diluent” when combined with diphthalonitrile resin.



B.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.